Citation Nr: 0913348	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-37 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for right knee disability, status post medial meniscectomy.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1964 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case was previously before the Board in December 2007.  
At that time, the current claim before the Board was remanded 
for a VA examination and other development.  But in that same 
decision, the Board also denied the Veteran's claims for 
service connection for back and right hip disorders as 
secondary to his service-connected right knee disability.  
The veteran has not appealed either matter.  Therefore, the 
Board's December 2007 decision, which subsumes the prior RO 
decision, is final with respect to these particular issues.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).


FINDINGS OF FACT

1.  The Veteran underwent total right knee arthroplasty with 
replacement prosthesis on October 14, 2008.  

2.  The medical evidence of record does not demonstrate right 
knee subluxation or lateral instability to a "severe" 
degree.   

3.  There is radiographic evidence of arthritis of the right 
knee with limitation of extension to 10 degrees with pain 
associated with his service-connected disability; there is no 
further evidence of limitation of motion or functional loss 
to warrant a higher rating.  




CONCLUSIONS OF LAW

1.  As of October 14, 2008, the criteria are met for a higher 
disability rating of 100 percent for his service-connected 
right knee disability due to total knee replacement 
(prosthesis) surgery.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.21, 4.71a, Diagnostic Code 5055 (2008).

2.  The criteria are also met for a separate initial 10 
percent rating, but no greater, for arthritis associated with 
his service-connected residuals of a right knee meniscectomy.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, `4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
Veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
As pertinent to this point, a Veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Here, the Veteran was awarded the highest rating possible of 
100 percent due to total right knee arthroplasty surgery 
requiring prosthesis.  

The Board is also satisfied as to substantial compliance with 
its December 2007 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Veteran's representative 
argued in the March 2009 Appellant's Brief that the January 
2009 VA examiner failed to make a finding as to subluxation 
or lateral instability of the right knee under Diagnostic 
Code 5257, as requested in the Board's remand.  However, a 
review of the examination report reveals that the examiner 
specifically noted no evidence of subluxation, instability, 
dislocation, or locking episodes of the right knee.  The 
Court of Appeals for Veterans Claims (Court) also recently 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are 
required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).
See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination more than 
substantially complied with the Board's remand order).  The 
Board finds that in the present case, there was substantial 
compliance with the Board's December 2007 remand.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The right knee issue on appeal arises from a claim for an 
increased rating received in December 2003.  As a result, 
only the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  And if there have, the 
Board may "stage" the rating.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, December 2002) until VA makes 
a final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).  While older evidence is not necessarily irrelevant, 
it is generally not needed to determine the effective date of 
an increased rating.  See Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis

The Veteran's right knee disability, status post medial 
meniscectomy during service, is rated under Diagnostic Code 
5257, other impairment of the knee with recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a.  

From August 10, 1992 to December 4, 2003, the Veteran's right 
knee disability was rated as 10 percent disabling.  The RO 
proceeded to award the Veteran a higher 20 percent rating for 
his right knee, effective the date his increased rating claim 
was received - December 4, 2003.  The Veteran still seeks a 
higher rating.    

Initially, a review of the January 2009 VA examination report 
reveals that the Veteran recently underwent surgery for total 
right knee arthroplasty on October 14, 2008, as the result of 
his service-connected disability.  It was noted that after 
the surgery he had a replacement prosthesis in place, 
recovery was delayed, and it will take at least another four 
to six months for full rehabilitation.  

In this vein, Diagnostic Code 5055 provides for assignment of 
a 100 percent rating for one year following the implantation 
of the prosthesis.  Thereafter, a 60 percent rating is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability will be rated 
by analogy to Diagnostic Codes 5256, 5261 or 5262, with a 
minimum rating of at least 30 percent.  See 38 C.F.R. § 
4.71a.  

In the present case, it is incumbent upon the Board to award 
a 100 percent rating under Diagnostic Code 5055 (knee 
replacement - prosthesis).  38 C.F.R. § 4.3.  This 100 
percent rating is effective from October 14, 2008 (the day of 
his surgery for the right knee prosthesis).  This rating will 
remain at 100 percent until October 14, 2009, for a total of 
one year following implementation of the prosthesis.  
Thereafter, the RO will assign a new rating in accordance 
with the provisions of Diagnostic Code 5055.   

However, this does not end the Board's inquiry in the present 
case.  The remaining question before the Board is whether the 
Veteran is entitled to a disability rating higher than 20 
percent for his right knee prior to his October 14, 2008 
surgery.  
That is, from December 4, 2003 to October 14, 2008, his right 
knee disability has been rated as 20 percent disabling under 
Diagnostic Code 5257, for "moderate" instability.  
38 C.F.R. § 4.71a.  In addition, the issue of whether the 
Veteran is entitled to a separate and additional rating for 
right knee arthritis throughout the entire appeal is also for 
consideration.      

According to Diagnostic Code 5257, which rates "other" knee 
impairment, to include recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned with 
evidence of slight recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a maximum 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2008), 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

Upon review of the evidence, a higher rating beyond 20 
percent is not warranted for this time period under 
Diagnostic Code 5257.  38 C.F.R. § 4.7.  In particular, 
the evidence of record does not reflect "severe" 
instability in the right knee, required for a higher 30 
percent rating.  The Veteran reports swelling and weakness in 
his right knee.  He states that it occasionally gives out, 
locks up, or fails to provide proper support such that he is 
subject to falls.  He indicates he stopped working in 2002 in 
construction and retired due to his right knee problems.  He 
also recounts that it impedes his activities of daily living.  
See December 2003 increased rating claim; May 2004 notice of 
disagreement (NOD); and August 2004 substantive appeal.  

VA treatment records dated from 2003 to 2005 report very 
little as to the Veteran's right knee problems.  Rather, they 
document treatment for other nonservice-connected disorders.  
But the Veteran did undergo a VA examination in April 2004.  
The examiner noted that the Veteran uses no assistive devices 
and no cane.  The Veteran reported daily "giving way" of 
his right knee.  The Veteran experiences flare-ups during 
which time he is sufficiently more incapacitated.  
Regardless, there was no other mention of instability based 
on the results of the objective clinical evaluation.  In 
fact, the examiner noted a negative Lachman's test and a 
negative McMurray's test.  Consequently, the medical evidence 
reveals minimal, if any, objective evidence of instability.  
There was no objective evidence of effusion or edema, and no 
mention of medial, lateral, posterior, or anterior 
instability of the right knee.  Further, a subsequent latter 
January 2009 VA examination also documented no subluxation, 
no locking episodes, no dislocation, no instability, with a 
negative McMurray's test.  So, overall, any signs of 
instability present in the right knee are more than 
adequately reflected in the 20 percent rating assigned 
because they are at most "moderate," not "severe" in 
degree.  38 C.F.R. § 4.1.

However, VA treatment records and X-rays as far back as 1992 
and 1993 reveal that degenerative joint disease (arthritis) 
has been associated with the Veteran's service-connected 
right knee injury.  Moreover, right knee arthritis was also 
diagnosed by the recent April 2004 VA examiner based on VA X-
rays performed in December 2003.

The Board emphasizes that effective July 1997, a Veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, if a 
separate rating is based on additional disability.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is 
entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  Subsequently, 
in VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that if a Veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, in turn is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for 
extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Therefore, prior to October 14, 2008, the Board will continue 
to evaluate his right knee disability as 20 percent disabling 
under Diagnostic Code 5257, but will also consider a separate 
rating under Diagnostic Codes 5003 and 5010 since the Veteran 
has arthritis, aside from the instability.  It follows that 
the Board will also evaluate his right knee disability under 
Diagnostic Codes 5260 and 5261 for limitation of motion on 
flexion and extension, respectively, to determine if he is 
entitled to a higher rating.  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

Here, the evidence of record supports a separate initial 10 
percent rating for right knee arthritis with compensable 
limitation of extension.  38 C.F.R. § 4.7.  Although the 
January 2009 VA examiner did not diagnose arthritis, this is 
outweighed by numerous other diagnoses by VA medical 
professionals over the years.  But the January 2009 VA 
examiner did note 10 degrees limitation of extension with 
consideration of pain.  Extension limited to 10 degrees is 
indicative of a 10 percent rating under Diagnostic Code 5261, 
limitation of leg extension.  38 C.F.R. § 4.71a.    The April 
2004 VA examination of record discusses X-ray evidence of 
right knee arthritis seen with pain only beginning at a 
noncompensable level of flexion (95 degrees) and extension (-
10 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260.  In any event, even if his limitation of flexion 
and extension was not compensable, read together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 provide that painful motion 
due to degenerative arthritis, which is established by X-ray, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).  This separate 10 percent rating is based on the 
Veteran's problems with his right knee arthritis, as cited 
above, without consideration of right knee instability, which 
remains at 20 percent prior to October 14, 2008.  

But upon review of the evidence, a higher separate 20 percent 
rating for the Veteran's right knee arthritis is not 
warranted.  38 C.F.R. § 4.7.  VA examinations and VA 
outpatient treatment records do not reveal limitation of 
flexion to 30 degrees or limitation of extension to 20 
degrees for the right knee, even with consideration of pain 
and other functional loss.  See April 2004 VA examination 
(extension to -10 degrees, flexion to 95 degrees); January 
2009 VA examination (extension to 10 degrees, flexion to 80 
degrees).  There is no indication of any additional range-of-
motion loss beyond these findings, even with consideration of 
pain and other factors of functional loss. 

In fact, without consideration of the frequent pain, 
stiffness, guarding of movement, and other functional loss 
affecting daily activities and employment, documented by VA 
physicians, the current separate 10 percent evaluation 
available under Diagnostic Codes 5003, 5010, and 5261 for 
arthritis with limitation of extension could not be 
justified.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206.

However, a separate rating for limitation of flexion is not 
for application because the evidence does not show any 
compensable limitation of flexion under Diagnostic Code 5260, 
even when considering functional loss.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate in addition to the temporary 100 
percent rating being assigned from October 14, 2008.  
However, in the present case, the Veteran's symptoms remained 
fairly consistent throughout the course of the period on 
appeal; as such, further staged ratings are not warranted.  

Accordingly, the Board concludes the evidence supports a 100 
percent rating under Diagnostic Code 5055 (knee replacement - 
prosthesis), effective October 14, 2008. 38 C.F.R. § 4.3.  
The Board also concludes the evidence supports an initial 
separate 10 percent rating, but no higher, for right knee 
arthritis with limitation of extension, associated with the 
Veteran's service-connected right knee instability.  
38 C.F.R. 
§ 4.3.   

Extra-Schedular Consideration

Since the Veteran is now in receipt of a 100 percent rating 
for his right knee, the issue of an extra-schedular rating 
would be moot.  38 C.F.R. § 3.321(b)(1).  


ORDER

As of October 14, 2008, a disability rating of 100 percent 
for right knee disability with total replacement prosthesis 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.    

A separate initial 10 percent rating for right knee arthritis 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


